Citation Nr: 1033440	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  07-15 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION


The Veteran served on active duty from September 1966 to 
September 1969.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).

In a May 2009 decision, the Board reopened the Veteran's claim of 
entitlement to service connection to a low back disorder and then 
denied the claim.  The Veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court).  
Based on a June 2010 Joint Motion for Remand (Joint Motion), the 
Court remanded this appeal in June 2010 for development in 
compliance with the Joint Motion.  The appeal is remanded to the 
RO via the Appeals Management Center, in Washington, DC.


VACATUR

VA regulations provide that an appellate decision may be vacated 
by the Board at any time upon the request of the Veteran or his 
representative, or on the Board's own motion when there has been 
a denial of due process.  38 C.F.R. § 20.904(a) (2009).  Here, 
the Court remanded the Board's decision with respect to the claim 
of entitlement to service connection for a low back disorder, 
finding that the Board's May 2009 decision failed to provide 
adequate reasons and bases for why the May 2005 VA spine 
examination report provided an adequate medical opinion.  
Therefore, the Joint Motion found that the Board decision of May 
8, 2009 failed to provide the Veteran due process under the law.  
Accordingly, in order to prevent prejudice to the Veteran, the 
part of the May 8, 2009 decision of the Board that denied 
entitlement to service connection for a low back disorder must be 
vacated, and a new decision will be entered as if that part of 
the May 8, 2009 decision by the Board had never been issued.


ORDER

The part of the May 8, 2009 decision of the Board that denied 
entitlement to service connection for a low back disorder is 
vacated.


REMAND

As noted in the Introduction above, the Court's June 2010 order 
remanded the claim of entitlement to service connection for a low 
back disorder to the Board for readjudication consistent with the 
June 2010 Joint Motion.  The Joint Motion stated that 
readjudication of the claim was required because the May 2005 VA 
spine examination report which the Board relied upon in the May 
2009 decision was inadequate.  Specifically, the Joint Motion 
stated that the May 2005 VA spine examination report gave 
diagnoses of two back disorders, but only provided an etiological 
opinion as to one of those back disorders.  As such, the claim 
must be remanded for a new medical examination as the May 2005 VA 
spine examination was inadequate.  38 C.F.R. § 3.159(c)(4) 
(2009); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting 
that if VA provides the Veteran with an examination in a service 
connection claim, the examination must be adequate).

Accordingly, the case is remanded for the following actions:

1.	The Veteran must be afforded a VA 
examination to determine the etiology of any 
low back disorder found.  The claims file 
must be provided to and reviewed by the 
examiner.  All pertinent symptomatology and 
findings must be reported in detail.  All 
tests or studies necessary to make this 
determination must be conducted.  Following 
a review of the service treatment records 
and post-service medical records, to 
specifically include the April 2006, May 
2010, and July 2010 letters from private 
medical professionals, the examiner must 
state whether any currently diagnosed back 
disorder is related to military service.  
The examiner must provide an etiological 
opinion for all low back disorders found to 
exist.  Any opinion provided must include an 
explanation of the basis for the opinion.  
If any of the above requested opinions 
cannot be made without resort to 
speculation, the examiner must state this 
and specifically explain why an opinion 
cannot be provided without resort to 
speculation.  The report must be typed.

2.	The RO must notify the Veteran that it is 
his responsibility to report for any VA 
examination scheduled, and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.

3.	The RO must then readjudicate the claim 
and, thereafter, if the claim on appeal 
remains denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  After 
the Veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. § 
20.1100(b) (2009).


